Case 5:18-mj-01245-RBF Document 1 Filed 10/02/18 Page 1 of 3

AO 91 (Rev_ ll/l ]) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

  

Western Districtof Texas

 

 

 

 

  

 

United States of America )
v~ )
) case NO. sAi 8_MJ-1245 Dsp,,,_\y
Juvenal Moreno §
)
)
Dekndan!(£)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _SE}L§_TE§I'_B'__O_»_ZQ_]§ _ _ in the county of Y§Iii j m j in the
Witem District of Texas , the defendant(s) violated:
Code Seclion Offense Descriptt`on
21/84l(a)(l), 841(b)(l)(A) PosSeSSion with Intcnt to Distribute 500 grams or more of a mixture or
substance containing a detectable amount of Methamphetamine.
Pcnaltics:
lO-life imprisonment
10,000,000 fine
At least 5 years of supervised release
This criminal complaint is based on these facts:
See Attached Aff`ldavit
l:\ Continued on the attached sheet.
‘/ Com;$'!z!fn/am 's signature
Bryan Smith, TFO, DEA
|! Prin!ed name and title
Sworn to before me and signed in my presence
l:l Sworn to telephonically and signed electronically.
Date; October 2,. 2018
Judge ';s' signature
C;ty and gram San Antonio, TX Richard B. Farrer, US Magistrate Judge

 

Prr`n!ed name and rifle

Case 5:18-mj-01245-RBF Document 1 Filed 10/02/18 Page 2 of 3

AFF|ANT B|O

Affiant is a Texas Peace Officer and has been employed with the Bexar County Sheriffs Office for over 15
years. Affiant is currently assigned to the Bexar County Sheriff's Office Narcotics Section and is also
assigned as a Task Force Officer with the Drug Enforcement Administration (DEA) San Antonio District
Office. Affiant has participated in State and federal search/arrest warrants and narcotics related cases,
and has made numerous arrests for narcotics violations, which have resulted in successful prosecution.
Affiant has personally participated in this investigation, and is thoroughly familiar with the information
contained in this affidavit, through personal investigation and/or through discussions with other law
enforcement personnel. '

DETA|LS

On September 30, 2018, a DEA Confidential Source, herein will be referred to as CS, conducted recorded
phone calls to Juvenal |V|ORENO about an upcoming drug transaction. MORENO, was utilizing cellular
phone numbers 210-XXX-XX99 and 210-XXX-XX63. On this same datel the CS went to MORENO's
residence located in San Antonio, Texas. During the meeting between the CS and MORENO, MORENO
agreed to middleman a drug transaction between the CS and MORENO's crystal methamphetamine
source of supply (SOS) the following date. Whi|e at MORENO's residence, MORENO showed the CS a
sample of the crystal methamphetamine The CS left the residence and notified TFO Bryan Smith. On
October 1, 2018, TFO David Camacho applied and received a state search warrant for MORENO's
residence located in San Antonio, Texas. The CS continued to have recorded phone calls with MORENO
about the upcoming drug transaction for five (5) to ten (10) kilograms of crystal methamphetamine
MORENO advised the CS that the drug transaction would occur at MORENO's residence. At
approximately 7:13PM, MORENO called the CS and stated for the CS to come to MORENO's residence.
TFO Smith and SA David Galvan searched the CS and the CS's vehicle at an undisclosed location. After
yielding negative results, the CS was equipped with video/audio recording equipment to record the
meeting with MORENO. The CS was followed to MORENO's residence. Once there, the CS went inside
the residence and met with MORENO and a Hispanic male only known as l’La|o”. A short time later, the
CS was observed leaving the residence who then called TFO Smith to advise the narcotics were at the
residence. The CS again met with TFO Smith and SA Galvan at an undisclosed location. The CS
relinquished custody of the recording equipment and was searched again for contraband. After yielding
negative results, the CS provided additional details about the residence and was released. The entry
team consisting of members of DEA Task Force 054 along with the Bexar County Sheriff Office (BCSO)
and the Texas Department of Pub|ic Safety (DPS) executed the state search wa rrant. DPS observed
MORENO and ”La|o” run out the back of the residence. |V|ORENO Was taken into custody at a location
directly behind MORENO's residence. During a search for ”La|o”, SA Brian Schroeder located a shopping
bag that contained five (5) bundles each containing crystal methamphetamine hidden underneath a
mattress in the backyard ofthe residence behind MORENO's residence. After the narcotics were
recovered, TFO Smith read MORENO his Miranda Rights as witnessed by SA Galvan. MORENO agreed to
cooperate with law enforcement MORENO admitted that he was middle manning a five (5) kilogram

Case 5:18-mj-01245-RBF Document 1 Filed 10/02/18 Page 3 of 3

drug transaction between the CS and ”Lalo”. MORENO stated he was going to be paid 5500.00 USC for
middle manning the drug transaction. MORENO stated that when the CS left MORENO's residence,
MORENO and "Lalo" stayed in the front yard of MORENO's residence. MORENO stated that he and
”Lalo” observed law enforcement approaching the residence. MORENO stated that MORENO and "Lalo”
ran into MORENO's residence. MORENO stated that "Lalo” ran out the back door leading to the
backyard of the residence. MORENO stated he grabbed the shopping bag that contained the five (5)
kilograms of crystal methamphetamine and ran out the same back door. MORENO stated that he did not
want the narcotics inside his residence where his family was. MORENO stated that he and "Lalo” jumped
the fence from his backyard into the backyard of the residence behind his. MORENO stated he threw the
shopping bag containing the five (5) kilograms of crystal methamphetamine to ”Lalo” who was in the
backyard ofthe residence behind MORENO's. MORENO continued to run from law enforcement out the
front gate of that residence where BCSO Deputy Jarrod Tubbs and his canine partner apprehended
MORENO without incident. After an ensuing search for ”La|o" case agents canceled the search. A search
MORENO's residence yielded the recovery of plastic packaging which was identical to the packaging of
the five (5) kilograms of crystal metl'iamphetan"iinel There was no other contraband taken from the
residence. A copy of the search warrant was left at the residence. MORENO was nsported to the GEO
oss Weight of the

formal analysis at the South

       
 

Federal Ho|ding Facility pending his initial appearance The total approximat
narcotics was five (5) kilograms The crystal methamphetamine is pendi
Central Laboratory.

 

Bryan Smith
TFO, Drug Enforcement Administration

Sworn to before me on October Z. , 2018, and findi proba cause.

 

HonMudge Richard B. Farrer
United States Magistrate
Western Distriet of` Texas

